Citation Nr: 0736546	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-19 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to service connection for upper respiratory 
infections and bronchitis.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for left wrist strain.

4. Entitlement to service connection for osteophytes of the 
right hip.

5. Entitlement to service connection for fibromyalgia.

6. Entitlement to service connection for gastritis.

7. Entitlement to a higher initial evaluation for 
degenerative changes and degenerative disc disease of the 
thoracolumbar spine, currently evaluated as 20 percent 
disabling.

8. Entitlement to a higher initial evaluation for spondylitic 
disc disease of the cervical spine, currently evaluated as 10 
percent disabling.

9.  Entitlement to a higher initial evaluation of tendonitis 
of the left elbow currently evaluated as 10 percent 
disabling.

10.  Entitlement to a higher initial evaluation of tendonitis 
of the right elbow currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from December 1983 to May 
2005.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which service connection for osteophytes of 
the right hip, sinusitis, upper respiratory infection with 
bronchitis, gastritis, left wrist strain, and fibromyalgia 
was denied, and service connection for degenerative changes, 
degenerative disc disease of the thoracolumbar spine, was 
granted and evaluated as 20 percent disabling; service 
connection for spondylitic disc disease of the cervical spine 
was granted and evaluated as 10 percent disabling; and 
service connection for tendonitis of the right and left 
elbows was granted and evaluated as 10 percent disabling, 
each.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

In an October 2007 statement, the veteran requested a hearing 
before a Veterans Law Judge appearing by video teleconference 
at his local RO. The veteran may request a hearing before the 
Board. See 38 C.F.R. § 20.703 (2007).  He has not withdrawn 
his request for a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge appearing at the 
local RO by video teleconference.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

